961 A.2d 108 (2008)
COMMONWEALTH of Pennsylvania, Appellee
v.
William James ELLER, Appellant.
No. 114 MAP 2007.
Supreme Court of Pennsylvania.
Argued December 3, 2008.
Decided December 18, 2008.
James Jude Karl, Esq., Lancaster County Public Defender's Office, for William James Eller.
Craig William Stedman, Esq., Todd Patrick Kriner, Esq., Lancaster County District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., and SAYLOR, BAER, McCAFFERY and GREENSPAN, JJ.
Prior Report: Pa.Super., 928 A.2d 1121.

ORDER
PER CURIAM.
The appeal is dismissed as having been IMPROVIDENTLY GRANTED.
Justice EAKIN and Justice TODD did not participate in the consideration or decision of this case.